Exhibit 10.3

 

PHH CORPORATION

 

2012 PERFORMANCE RESTRICTED STOCK UNIT

AWARD NOTICE

 

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you this 2012 Performance Restricted Stock Unit Award.  The Performance
Restricted Stock Unit Award represents the Company’s unfunded and unsecured
promise to issue shares of the Company’s Stock at a future date subject to the
terms and conditions of this Performance Restricted Stock Unit Award Notice, the
attached Performance Restricted Stock Unit Award Agreement (the “Agreement”) and
the PHH Corporation 2005 Equity and Incentive Plan, as amended (the “Plan”). 
This Performance Restricted Stock Unit Award Notice (the “Award Notice”)
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan.  Capitalized terms used but not defined in this Award Notice shall
have the meanings set forth in the Agreement or the Plan.

 

Grantee:

 

[Name]

 

 

 

Participant #:

 

[ID]

 

 

 

Grant Date:

 

                             , 2012

 

 

 

Target Shares:

 

[                  ]

 

 

 

Earned Shares:

 

The Earned Shares are the shares of Stock determined by multiplying the Target
Shares by the Achieved Percentage based on the Targeted Performance Level
achieved by the Company for the Target Measurement Period as described in the
chart below, and as determined by the Human Capital and Compensation Committee
(the “Committee”) in its discretion.

 

 

 

Settlement:

 

Subject to the terms of the Agreement and the Plan, the Earned Shares will be
paid on or after September 26, 2015, and on or before December 31, 2015 (the
date of payment is referred to herein as the “Settlement Date”). Except as
provided in the Award Agreement, failure to achieve any Targeted Performance
Level during the Target Measurement Period shall result in the forfeiture of
your rights under this Award and termination of the Agreement.

 

Target Measurement Period (“TMP”) — September 27, 2012 through September 26,
2015

 

[continued on the next page]

 

--------------------------------------------------------------------------------


 

Targeted Performance Levels

 

Targeted Performance
Level

 

Average Share Price(1)

 

Achieved Percentage

 

Threshold

 

At least $25, but less than $30

 

33

%

Target

 

At least $30

 

100

%

 

--------------------------------------------------------------------------------

(1) The Average Share Price will be determined by the average of the Fair Market
Value of a share of Stock for the 90-calendar day period ending (and including)
the last day of the TMP.

 

There will be no payment for performance below the “Threshold” level, no payment
will be made in excess of the Achieved Percentage at the “Target” level, and
there will be no interpolation between levels of achievement.

 

The Committee may exercise negative discretion to reduce the Achieved Percentage
and the amount payable under this Award prior to the earlier of payment of the
Award or Change in Control.  Such discretion may be exercised based on the
Committee’s subjective determination (or the Committee’s determination based
upon a recommendation of the Company’s management) of the extent to which the
Grantee has achieved such individual goals for the TMP, if any, as the Committee
may establish or based on any other factors the Committee deems necessary or
appropriate in its sole and absolute discretion.

 

We congratulate you on the recognition of your importance to our organization
and its future.

 

PHH CORPORATION

 

AGREED TO AND ACCEPTED:

 

 

 

By:

 

 

 

Name: Glen A. Messina

 

Name: [include name]

Title: President & CEO, PHH Corporation

 

Date:                     , 2012

Date:                         , 2012

 

 

 

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH

YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 

2

--------------------------------------------------------------------------------


 

PHH CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Performance Restricted Stock Unit Award
Notice to which this Performance Restricted Stock Unit Award Agreement (the
“Agreement”) is attached, a Performance Restricted Stock Unit Award relating to
the common stock, par value $0.01 per share, of the Company, subject to the
terms and conditions set forth in the Award Notice and this Agreement.  This
Performance Restricted Stock Unit Award (the “Award”) has been granted pursuant
to the PHH Corporation Amended and Restated 2005 Equity and Incentive Plan, as
amended (the “Plan”).

 

WHEREAS, the Human Capital and Compensation Committee of the Board of Directors
of the Company (the “Committee”) has the authority under and pursuant to the
Plan to grant and establish the terms of awards to eligible employees of the
Company and its Subsidiaries; and

 

WHEREAS, the Committee desires to grant an Award to the Grantee, subject to the
terms and conditions of the Plan, the Award Notice and this Agreement.

 

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

 

1.             The Plan.  The Award granted to the Grantee hereunder is pursuant
to the Plan.  A copy of the prospectus for the Plan is attached hereto and the
terms of the Plan are hereby incorporated in this Agreement.  Terms used in this
Agreement which are not defined in this Agreement shall have the meanings used
or defined in the Plan.

 

2.             Grant of Award.

 

a.             Subject to the terms and conditions set forth in the Plan and
this Agreement, the Grantee is hereby granted this Award.

 

b.             The Grantee is not required to make any monetary payment (other
than applicable tax withholding, if any, and payment of the par value of the
Stock, if required by law) as a condition to receiving shares of Stock issued
upon settlement of the Award.

 

c.             If the Grantee has not signed a restrictive covenant agreement in
a form acceptable to the Company by no later than thirty (30) days after the
Grant Date, the Award shall be forfeited.

 

3.             Termination of Employment.  Notwithstanding any other provision
of the Plan to the contrary, except as provided in Section 4b. and 4c., upon the
termination of the Grantee’s employment with the Company and its Subsidiaries
for any reason whatsoever on or before September 26, 2015, the Award shall
immediately and automatically terminate and no payment will be made.

 

--------------------------------------------------------------------------------


 

4.             Settlement.

 

a.             Issuance of Shares of Stock.  On the Settlement Date, the Company
shall issue to the Grantee the Earned Shares, as described in the Award Notice,
after any adjustments as provided under Section 5 of the Plan; provided,
however, that the Grantee shall remain required to remit to the Company such
amount that the Company determines is necessary to meet all required minimum
withholding taxes.

 

b.             If the Grantee’s employment is terminated (i) by the Company and
its Subsidiaries without Cause (as defined in this subsection b.), (ii) due to
the Grantee’s voluntary resignation from the Company and its Subsidiaries on or
after attaining age sixty-five (65) (a “Retirement”), (iii) due to the death of
the Grantee, or (iv) the termination of the Grantee’s employment or service due
to a disability (as defined in the Company’s long-term disability plan), the
Award shall become vested in accordance with the following schedule:

 

Date of Termination of 
Employment Without Cause,
Retirement, Death, or
Disability

 

Percent Vested

 

Before January 1, 2013

 

0

%

On or after January 1, 2013, but before January 1, 2014

 

25

%

On or after January 1, 2014, but before September 26, 2015

 

50

%

September 26, 2015

 

100

%

 

The portion of the Award payable on the Settlement Date will be the number of
Earned Shares multiplied by the percent vested from the above chart.  All other
Earned Shares will be forfeited as of the Settlement Date, except as otherwise
expressly provided by the Committee.  Notwithstanding the foregoing, in the
event the Grantee violates any non-competition, non-solicitation,
non-disclosure, or other restrictive covenant agreement with the Company or its
Subsidiaries prior to the Settlement Date, then the Grantee shall not be vested
in any portion of the Earned Shares and the entire Award will be forfeited.

 

For purposes of this Award, “Cause” means any one of the following: (1) a
material failure of the Grantee to substantially perform the Grantee’s duties
with the Company or its Subsidiaries (other than failure resulting from
incapacity due to physical or mental illness); (2) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Subsidiaries; (3) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude;
(4) repeated instances of negligence in the performance of the Grantee’s job or
any instance of gross negligence in the performance of the Grantee’s duties as
an employee of the Company or one of its Subsidiaries; (5) any breach by the
Grantee of any fiduciary obligation owed to the Company or any Subsidiary or any
material element of the Company’s Code of Business Ethics and Conduct or other
applicable workplace policies; or (6) failure by the Grantee to perform
Grantee’s job duties for the Company or any Subsidiary to the best of Grantee’s
ability and in accordance with reasonable instructions and directions from the
Board or its designee, and the reasonable workplace policies and procedures
established by the Company or any Subsidiary, as applicable, from time to time.

 

2

--------------------------------------------------------------------------------


 

c.             Change in Control.  Upon the effective date of a Change in
Control that occurs during the TMP and while the Grantee is employed with the
Company or its Subsidiaries, the Grantee will become vested in the portion of
the Change in Control Payment as specified in the chart below:

 

Date of Change in Control

 

Percent Vested

 

Before January 1, 2013

 

0

%

On or after January 1, 2013, but before January 1, 2014

 

25

%

On or after January 1, 2014, but before January 1, 2015

 

50

%

January 1, 2015 or thereafter

 

100

%

 

For this purpose, the “Change in Control Payment” is the Achieved Percentage
from the chart in the accompanying Award Notice based on the average of the Fair
Market Value of a share of Stock for the 90-calendar day period ending (and
including) the effective date of the Change in Control, multiplied by the Target
Shares.  The vested portion of the Change in Control Payment will be paid on a
date selected by the Company within ninety (90) days following the effective
date of the Change in Control.  The unvested portion of the Change in Control
Payment shall be forfeited upon payment of the vested portion, unless otherwise
expressly provided by the Committee in writing.

 

d.             Certificate Registration.  The certificate for the shares issued
in settlement of the Award shall be registered in the name of the Grantee, or,
if applicable, in the names of the Grantee’s heirs.

 

e.             Restrictions on Grant of the Award and Issuance of Shares.  The
grant of this Award and issuance of shares of Stock upon settlement of the Award
shall be subject to and in compliance with all applicable requirements of
federal, state or foreign law with respect to such securities.  No shares of
Stock may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed.  The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained.  As a condition to the settlement of the Award, the Company
may require the Grantee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

f.              Fractional Shares.  The Company shall not be required to issue
fractional shares upon the settlement of the Award.

 

g.             Dividend Equivalents.  No dividend equivalents will be paid with
respect to the Award.

 

3

--------------------------------------------------------------------------------


 

5.             Tax Obligations.  As a condition to the granting of the Award and
the settlement thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award.  Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes.  To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Award having a Fair Market Value, as of the date on
which the tax withholding obligations arise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates determined by the Company.

 

6.             No Rights to Continued Employment; Loss of Office.  Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its Subsidiaries, or shall
interfere in any way with the right of the Company to terminate such
employment.  Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, for purposes
of the Plan and the Award, a termination of employment shall be deemed to have
occurred on the date upon which the Grantee ceases to perform active employment
duties for the Company following the provision of any notification of
termination or resignation from employment, and without regard to any period of
notice of termination of employment (whether expressed or implied) or any period
of severance or salary continuation.  Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment.  No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
Subsidiaries.

 

7.             Rights as a Stockholder.  The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Award until the date such shares are actually issued (as evidenced by a stock
certificate or an appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Section 5 of the
Plan.

 

8.             Clawback.  This Award, and any stock issued or cash paid pursuant
to this Award, is expressly subject to any “clawback policy” adopted by the
Board or its designee, as may be amended from time to time, or any recoupment
permitted or required by law.

 

In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Grantee that expressly
supersedes this paragraph, this Award shall be forfeited and the Grantee shall
be obligated to return to the Company any shares previously issued under this
Award or a cash payment equal to the value of the shares at the time such shares
were sold or transferred, if the Committee determines in good faith (a) that the
Grantee has violated the terms of any non-competition, non-solicitation,
non-disclosure, or other restrictive covenant agreement with the Company and/or
one or more of its Subsidiaries or (b)

 

4

--------------------------------------------------------------------------------


 

that, within three (3) years of the date the Award is settled, the Grantee
(i) experiences a termination of employment for Cause, or the Committee
determines after employment termination that the Grantee’s employment could have
been terminated for Cause, (ii) engaged in conduct that causes material
financial or reputational harm to the Company or Subsidiaries, (iii) provided
materially inaccurate information related to publicly reported financial
statements of the Company and its Subsidiaries, (iv) provided a material
misrepresentation upon which the achievement of the Targeted Performance Goals
was determined, (v) improperly, or with gross negligence, failed to identify,
assess or report risks material to the Company or its Subsidiaries that were
within the scope of the Grantee’s responsibility and of which the Grantee was
aware or should have been aware based on facts reasonably available to the
Grantee, or (vi) violated the Company’s Code of Business Ethics and Conduct, is
under investigation for a regulatory matter due to gross negligence or willful
misconduct in the performance of the Grantee’s duties for the Company and its
Subsidiaries, or otherwise engaged in gross misconduct with respect to the
Company and its Subsidiaries.

 

9.             Legends. The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Agreement. 
The Grantee shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Agreement in the possession of the Grantee in order to carry out the provisions
of this Section.

 

10.           Nontransferability.  Prior to the issuance of shares of Stock
pursuant to this Agreement, neither this Agreement nor any shares subject to
this Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Grantee, except transfer by will or by the laws of descent and
distribution.  All rights with respect to the Agreement shall be exercisable
during the Grantee’s lifetime only by the Grantee or the Grantee’s guardian or
legal representative.

 

11.           Compliance with Stock Ownership Guidelines.  Except as provided in
the PHH Corporation Stock Ownership and Retention Guidelines adopted
November 14, 2011, as amended (the “Guidelines”), the Grantee may not divest
shares received under the Award until the ownership requirements of the
Guidelines have been met.

 

12.           Amendments.  The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact.  No amendment or addition to this Agreement shall
be effective unless in writing.

 

13.           Section 409A.  This Award is intended to comply with, or otherwise
be exempt from, Section 409A of the Code.  This Award shall be administered,
interpreted and construed in a manner consistent with such Code section.  Should
any provision of this Agreement or the Award be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring the Grantee’s consent (notwithstanding the provisions of
Section 12 above), in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code.

 

5

--------------------------------------------------------------------------------


 

14.           Notices.  Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, (or applicable non-U.S. equivalent for notices mailed from
outside the United States) addressed, if to the Company or the Committee, to the
attention of the General Counsel of the Company at the principal office of the
Company and, if to the Grantee, to the Grantee’s last known address contained in
the personnel records of the Company.

 

15.           Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.

 

16.           Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

17.           Integrated Agreement.  The Award Notice, this Agreement and the
Plan constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein.  To the
extent contemplated herein or therein, the provisions of the Award Notice and
the Agreement shall survive any settlement of the award and shall remain in full
force and effect.  The Grantee’s participation in the Plan is voluntary and has
not been induced by a promise of employment or continued employment with the
Company or a Subsidiary or affiliate of the Company.

 

18.           Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.

 

19.           Authority.  The Committee shall have full authority to interpret
and construe the terms of the Plan, the Award Notice, and this Agreement.  The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

 

*              *              *              *              *

 

6

--------------------------------------------------------------------------------